                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                         Case No. 20-3008-CR-S-SRB

 CHARLES B. PAWLOSKI

                                Defendant.

                                 MOTION FOR DETENTION

       The United States of America, by and through its undersigned counsel, moves this Court

to order the detention of the defendant, Charles B. Pawloski, and states the following in support of

the motion:

       1.       An indictment has been filed charging Mr. Pawloski with being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). As such, he faces a

maximum sentence of ten years’ imprisonment.

       2.       Title 18, United States Code, Section 3142(f) provides, in pertinent part, that a

hearing must be held by the appropriate judicial officer to determine whether any condition or

combination of conditions “will reasonably assure the appearance of such person as required and

the safety of any other person and the community” if the attorney for the Government moves for

such a hearing and the case involves:

       “(E) any felony that is not otherwise a crime of violence that involves…the possession or
       use of firearm….” In this regard, the facts and circumstances which the government
       anticipates will be proven at trial in this matter are as follows.

                        On June 8, 2018, at 11:44 am, SPD Officers Zachary Pugh and
                Patrick Lightwine responded to 2548 West Mount Vernon, Springfield,
                Missouri, in reference to complaints of possible drug sales occurring at the
                location due to high levels of vehicle and pedestrian traffic. Both officers




             Case 6:20-cr-03008-SRB Document 4 Filed 01/22/20 Page 1 of 4
   responded to the back door of the residence due to information that the front
   door was not accessible. Officers found the back door, which was a sliding
   glass door, was ajar with a male and female laying asleep on the dining
   room floor inside the residence. Officer Pugh knocked and yelled loudly
   until the male, later identified as Udie Huson, awoke. Huson attempted to
   wake the female but she was unresponsive. Officer Pugh noticed what he
   believed to be narcotic paraphernalia near the female and that her skin was
   pale. Officer Pugh believed the female had possibly overdosed since she
   was unresponsive, combined with suspected narcotic paraphernalia
   prevalent in the residence, and he entered the house to render aid to her.
   Officer Pugh was able to wake the female who was identified as Cassandra
   Foskuhl who advised that there were other people present inside the
   residence.

            Officer Pugh then conducted a safety sweep of the residence and
   encountered Pawloski in a bedroom north of the dining room. Pawloski was
   seated on a bed with his back against the wall and head and body slouched
   down. Officer Pugh saw several hypodermic syringes laying around
   Pawloski, as well as a case for long guns on the bed next to Pawloski.
   Officer Pugh woke Pawloski and escorted him to the dining room with the
   others. Also present in the home were Kevin Merritt found sleeping on a
   living room couch and an elderly female in the northwest bedroom who was
   left in that room due to apparent health concerns. Officer Pugh checked on
   Foskuhl and found she appeared to be coherent and fine. He explained to
   her why the police were there and then asked Pawloski if there was anything
   illegal in his bedroom. Pawloski replied, "Just the syringes," which Officer
   Pugh had already seen. When further asked, Pawloski advised there was a
   shotgun inside the case on his bed. Officer Pugh asked Pawloski for consent
   to search his room and Pawloski granted consent.

          Officer Pugh searched the bedroom and found the black case on the
   bed next to Pawloski contained a loaded Mossberg 12 gauge shotgun, serial
   number MV9L247R. Also located in the room were syringes but Officer
   Pugh believed they were unused.

          Routine checks disclosed that the firearm was not reported stolen
   but Pawloski had an active warrant for a being a Felon in Possession of a
   Firearm, out of Lee County, Illinois. Consequently, Officer Pugh seized the
   firearm and arrested Pawloski for the outstanding warrant. Subsequently,
   Pawloski was transported to the Greene County jail and booked in for the
   warrant. Thereafter, Officer Pugh logged the shotgun into the SPD Property
   Room as evidence.

         ATF Task Force Officer (TFO) Eric Pinegar conducted physical
   exams and successfully test fired the guns seized by the Springfield
   Missouri Police Department (SPD) on May 08, 2018 and on June 08, 2018,


                                     2

Case 6:20-cr-03008-SRB Document 4 Filed 01/22/20 Page 2 of 4
               and determined that they functioned as designed. The firearms and
               magazine were then returned to the SPD Property Room as evidence.
               Subsequently, a nexus determination was also obtained by SA Brian Fox
               for the firearms.

       3.      The United States submits based on the foregoing, that there is clear and convincing

evidence that there are no conditions that the Court could place on Mr. Pawloski’s release that

would reasonably assure his appearance in Court and the safety of the community. See 18 U.S.C.

§ 3142(g)(1) nature and circumstances of the offense; (2) weight of the evidence; (3)(A) the

defendant=s character, physical and mental condition, family ties, employment, financial resources,

length of residence in the community, community ties, past conduct, history relating to drug or

alcohol abuse, criminal history, and record concerning appearance at court proceedings, and (B)

whether the defendant was on probation/parole at the time of the offense; and (4) danger to the

community or other persons. Because of this, the United States requests that a detention hearing

be held and that Mr. Pawloski be detained. See generally, United States v. Sazenski, 806 F.2d 846,

848 (8th Cir. 1986); United States v. Warren, 787 F.2d 1337, 1338 (8th Cir. 1986).

       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

detention hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of Mr. Coffman.

                                             Respectfully,

                                             Timothy A. Garrison
                                             United States Attorney

                                      By     /s/ William L. Meiners
                                             William L. Meiners
                                             Assistant United States Attorney
                                             Missouri Bar No. 28263
                                             500 Hammons Tower
                                             901 St. Louis Street
                                             Springfield, Missouri 65806
                                             (417) 831-4406


                                                3

            Case 6:20-cr-03008-SRB Document 4 Filed 01/22/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on January 22,
2020, to the CM/ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                            /s/ William L. Meiners
                                            William L. Meiners
                                            Assistant United States Attorney




                                               4

          Case 6:20-cr-03008-SRB Document 4 Filed 01/22/20 Page 4 of 4
